UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 0-29871 Radvision Ltd. (Exact name of registrant as specified in its charter) 24 Raoul Wallenberg Street Tel Aviv, Israel, 69719 +972-3-7679394 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices): Ordinary Shares, NIS 0.10 Par Value (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains): Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ¨ Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934 Radvision Ltd.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. By: /s/ Rael Kolevsohn Name: Rael Kolevsohn Date: June 18, 2012 Title: Corporate Vice President and General Counsel SEC 069 (02-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displaysacurrently valid OMB control number.
